the opinion of the Court was delivered by
Green, J.:
Assuming, as we must, the truth of all the matters contained in the affidavit of defense, it seems to us there was enough in this affidavit to carry the case to a jury. The defendant.swears that he was charged $130 for ten months’ interest on the loan, and received no credit for interest upon money paid in or upon the stock. He says also that he is entitled to credit for $104, being eight months’ interest paid in advance of receipt of the loan and never credited. It is true, the plaintiffs reply orally to this by saying that the $104 are credited as part of the sum of $2,024, for which credit is given, but we cannot consider anything but the allegations contained in the affidavit. The items which make up the credit of $2,024 do not appear in the plaintiff’s statement, and hence we cannot know whether that credit includes the sums .which the defendant says in his affidavit he has paid and has no credit for or not. He further says that if these sums were credited, the amount due on the mortgage would not exceed two hundred dollars. In these circumstances, we think the affidavit is sufficient to entitle him to a hearing on the question of the amount actually due. Of course we decide nothing as to the merits of the defense in regard to the payments claimed.
Judgment reversed and procedendo awarded.